Name: 84/124/EEC: Commission Decision of 24 February 1984 repealing Decision 84/39/EEC laying down certain measures to prevent the spread of avian influenza
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-03-08

 Avis juridique important|31984D012484/124/EEC: Commission Decision of 24 February 1984 repealing Decision 84/39/EEC laying down certain measures to prevent the spread of avian influenza Official Journal L 066 , 08/03/1984 P. 0026 - 0026*****COMMISSION DECISION of 24 February 1984 repealing Decision 84/39/EEC laying down certain measures to prevent the spread of avian influenza (84/124/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (1), as last amended by Directive 82/532/EEC (2), and in particular Article 11, Whereas Commission Decision 84/39/EEC (3) established certain protective measures against avian influenza because of the existence of this disease in a region of the territory of Ireland; Whereas the absence of new cases of avian influenza in Ireland leads to the opinion that the risk to the Community avian flock is eliminated; Whereas, following the situation, it is advisable to re-establish intra-Community trade in fresh poultrymeat coming from regions from which it was forbidden; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 84/39/EEC is hereby repealed. However, authorization for introduction of the fresh poultrymeat in the territory of the Member States does not concern poultrymeat obtained in the prohibited region indicated in the aforementioned Decision between 15 October 1983 and the date of notification of the present Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 55, 8. 3. 1971, p. 23. (2) OJ No L 234, 9. 8. 1982, p. 12. (3) OJ No L 23, 28. 1. 1984, p. 40.